FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 5, 2021

                                     No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                               Appellant

                                              v.

                                     Peter REININGER,
                                           Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21617
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
        Appellee Peter Reininger’s motion for rehearing is pending before the court. The
court believes a serious question concerning the relief sought requires further
consideration. The court hereby requests a response to Reininger’s motion from appellant
Allstate Vehicle and Property Insurance Company. See TEX. R. APP. P. 49.2. Appellant’s
response, if any, must be filed in this court by March 22, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court